Citation Nr: 0832369	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from September 13, 1962 to March 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied service connection for bilateral 
defective hearing and a back disability.  

The veteran's Notice of Disagreement (NOD) with that decision 
was received at the RO in November 2005.  The RO issued a 
Statement of the Case (SOC) in September 2006.  The veteran 
perfected his appeal only as to the issue of service 
connection for bilateral defective hearing, with the 
submission of a timely substantive appeal (VA Form 9), 
received at the RO in September 2006.  

During the course of the appeal, the RO issued a rating 
decision in April 2008 that granted service connection for 
left ear defective hearing.  Thus, the only remaining issue 
currently in appellate status is that of entitlement to 
service connection for right ear hearing loss.  


FINDING OF FACT

Right ear hearing loss was first shown many years after 
discharge from service, and the preponderance of the medical 
evidence is against a finding that the veteran's current 
right ear hearing loss is related to service, including in-
service noise exposure.  


CONCLUSION OF LAW

The criteria for entitlement to right ear hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 3.385 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending a subsequent letter to the veteran in March 2006 that 
specifically notified the veteran regarding the assignment of 
disability ratings and effective dates for any grant of 
service connection.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for right ear hearing 
loss.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss (an organic disease of the nervous system) to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The veteran's service medical records do not show a right ear 
hearing loss disability during service.  Similarly, a March 
1967 Army Reserves quadrennial examination report shows an 
audiogram indicating right ear hearing within normal limits, 
although defective hearing in the left ear was noted.

Regardless of whether the veteran was exposed to loud noise 
during service, right ear hearing loss was not shown during 
service or three years post-service.  

A June 2002 private audiogram reveals bilateral hearing loss.  

Although the veteran asserts in-service acoustic trauma and 
the veteran has a current right ear hearing loss, such 
evidence, alone, is insufficient to establish service 
connection.  There must be competent evidence establishing an 
etiological relationship between the injury or event in 
service and the current disability.  

The veteran did not seek treatment for bilateral hearing loss 
for many decades following his separation from service.  The 
decades long evidentiary gap in this case between active 
service and the earliest post-service medical evidence of 
bilateral hearing loss, or the absence of evidence during 
that period, constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  

The record does not contain any evidence prior to this decade 
which shows treatment for, or a diagnosis of, right ear 
hearing loss.  Thus, the lack of any objective medical 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of bilateral hearing loss is itself 
evidence which tends to show that bilateral hearing loss did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

There are four medical opinions of record; two (from the same 
doctor) in support of the veteran's claim, and two against 
the veteran's claim.  A September 2004 memorandum from the 
veteran's primary care physician, Dr. N notes that he had 
been treating the veteran for approximately two years, and 
after reviewing the veteran's records, he opined that the 
veteran's hearing loss "could possibly be secondary to his 
exposure to artillery fire while in service."  Dr. N did not 
indicate what records he reviewed, and he did not provide any 
rationale for this opinion.  Moreover, the opinion that the 
veteran's hearing loss "could possibly be secondary to" in-
service noise exposure does not equate to "as least as 
likely as not."  

In contrast to that opinion, a VA examiner opined, in April 
2005, that the veteran's right ear hearing loss was not at 
least as likely as not due to service.  The VA examiner's 
opinion was based, at least in part, on the March 1967 
reserve service record examination report that indicated 
normal hearing in the right ear on audiogram.  

In December 2005, Dr. N provided another medical opinion.  
This time, Dr. N opined that the veteran's hearing loss was 
"more likely from artillery firing versus any other cause."  
Once again, Dr. N provided no rationale for this opinion, and 
it does not appear to be based on a review of the veteran's 
service medical records.

At a subsequent VA audiology examination in January 2008, the 
audiologist explained that pure tone testing revealed a 
moderate to moderate-severe sensorineural hearing loss in the 
right ear, and a profound rising to severe sensorineural 
hearing loss in the left ear.  Speech discrimination skills 
were fair in the right ear and poor in the left ear.  The 
examiner opined that due to the documented normal hearing in 
the right ear in 1967, it was less likely than not that the 
veteran's right ear hearing loss was due to service.  

The VA examinations in April 2005 and January 2008, which do 
not support the veteran's claim, are more persuasive than the 
private opinions.  The VA examiners noted, based on a review 
of the record, as well as the veteran's assertion of in-
service noise exposure, that there was no medically sound 
basis to attribute the veteran's current right ear hearing 
loss to acoustic trauma during service.  These opinions, both 
from licensed audiologists, were based on a review of the 
veteran's claims file, as well as the veteran's assertions.  

Although the primary care doctor opined that the veteran's 
hearing loss was likely due to noise exposure during service, 
it also appears that this finding is based solely on the 
veteran's reported history of in-service noise exposure and 
no post-service noise exposure.  Dr. N did not indicate 
whether he reviewed the veteran's service medical records and 
he did not address the fact that the veteran's right ear 
hearing in 1967 was within normal limits.  In other words, it 
appears that the veteran's own rendition of his history was 
merely recorded without any supplementary independent medical 
opinion regarding the accuracy of that history.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).  

The VA opinions are more persuasive, given the examiners' 
review of the record, which indicates no hearing loss during 
service or for many years thereafter, and the fact that they 
are audiologists, and presumably more familiar with the 
etiology of defective hearing.  Although the credibility of 
the Dr. N. is not in doubt, and his sincere belief that the 
veteran's hearing loss was due, at least in part, to in-
service noise exposure is acknowledged, there is no 
indication that he is an audiologist or hearing specialist, 
and his opinion lacks any objective supporting evidence.  
Moreover, as the veteran is not a medical expert, he is not 
competent to express an authoritative opinion on the issue of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The preponderance of the evidence is against a finding of 
service connection for right ear hearing loss.  The doctrine 
of reasonable doubt has been considered; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application and service connection 
for right ear hearing loss is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER


Service connection for right ear hearing loss is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


